DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 10/12/21.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: none
Pending claims: 1

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claim 1 is directed to an abstract idea without significantly more.
Independent claim 1 is directed to a method.  Therefore on its face, claim 1 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However claim 1 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) providing a limited use temporary credit account, (ii) displaying, a temporary credit account, the temporary credit account correlated with a newly approved non-integrated credit account, the temporary credit account comprising: a temporary account number; a temporary expiration date; and a temporary security code; (iii) incorporating a time constraint into said temporary credit account displayed, said time constraint, (iv) limiting an amount of time the temporary credit account is displayed, and (v) limiting an amount of time the temporary credit account is available for making a purchase; and (vi) integrating a credit limit reduction into said temporary credit account displayed, said credit limit reduction (vii) reducing an available credit on the temporary credit account to an amount less than a credit available on the newly approved non-integrated credit account under the broadest reasonable interpretation (BRI) covers methods of organizing human activity – fundamental economic principles or practices (including mitigating risk) but for the recitation of generic computers and generic computer components.
That is, other than reciting a display, a mobile device nothing in the claim precludes the steps from being directed to organizing human activity – fundamental economic principles or practices (including mitigating risk).  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computers, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular the claim recites the following additional elements of, a display, a mobile device.  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a display, a mobile device.
The display, mobile device are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using, a display, a mobile device, providing a limited use temporary credit account, displaying, a temporary credit account, the temporary credit account correlated with a newly approved non-integrated credit account, the temporary credit account comprising: a temporary account number; a temporary expiration date; and a temporary security code; incorporating a time constraint into said temporary credit account displayed, said time constraint, limiting an amount of time the temporary credit account is displayed, and limiting an amount of time the temporary credit account is available for making a purchase; and integrating a credit limit reduction into said temporary credit account displayed, said credit limit reduction reducing an available credit on the temporary credit account to an amount less than a credit available on the newly approved non-integrated credit account, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use.  The claim is not patent eligible.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claim 1 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over West (U.S. Pub. No. 2015/0262291), in view of Baher (U.S. Pub. No. 2011/0137748).

With respect to claim 1:
West teaches:
A method for providing a limited use temporary credit account, the method comprising: displaying, on a display of a mobile device, a temporary credit account, the temporary credit account correlated with a newly approved non-integrated credit account (“For example, a method for accessing the virtual co-branded card number may include providing an app for the customer's smart device, providing a web address for the customer to login to the virtual co-branded card, providing a virtual co-branded card that can be displayed on the customer's smart device, and the like. In one embodiment, a store associate may be able to view the virtual card number to make purchases, but the details of the card (account number, expiration date and security code) may be hidden from the customer. In one embodiment, immediate promotional offers may be presented to the customer upon issuance of the card to promote usage and these promotional offers may be customized for the particular customer and can be presented electronically directly to the customer via the customer's smart device” West Pgh. [0031]);
the temporary credit account comprising: a temporary account number; a temporary expiration date; and a temporary security code (“At 406, method 400 includes providing access to a virtual co-branded card number for a qualified customer, the virtual co-branded card number having an associated temporary valid credit card expiration date and a temporary valid credit card security code” West Pgh. [0045]);
integrating a credit limit reduction into said temporary credit account displayed on said mobile device, said credit limit reduction reducing an available credit on the temporary credit account to an amount less than a credit available on the newly approved non-integrated credit account (“In one embodiment, part of the qualifying process includes providing a credit available amount. For example, customer credit qualification module 110 may return a virtual co-branded card number with an available credit line of 500.00 USD. Although 500.00 USD is discussed herein, the amount of available credit may be another value” (West Pgh. [0028] and “In one embodiment, the customer virtual co-branded card access module 120 may limit purchases on the customer virtual co-branded card 390 to a limit well below the customer's approved credit amount for fraud protection purposes” West Pgh. [0035]).

West does not teach; however Baher teaches:
incorporating a time constraint into said temporary credit account displayed on said mobile device, said time constraint, limiting an amount of time the temporary credit account is displayed on said mobile device, and limiting an amount of time the temporary credit account is available for making a purchase (“This limited use credit card number may be valid for a single use or for a predetermined period of time (e.g., one hour or one day)” Baher Pgh. [0052]).

It would have been obvious to one of ordinary skill of the art to have modified West’s teachings to incorporate Baher’s teachings, in order to minimize the amount of time that a lost or stolen temporary credit account can be used to make fraudulent purchases Baher [0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694